Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/954737, filed on 06/17/2020. Claims 1-12 are currently pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “a” in the second line of the claim before “engine” should be “an”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  The word “also” in the second line of the claim should be removed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6, the claim states “formed of a single unit-part” following the preamble of the claim. There is no clear definition of what is formed of a single-unit part. 
For the sake of prosecution, the examiner will consider the limitation to be read as “wherein the load-bearing structure is formed of a single-unit part”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pautis (FR 2993535 A1).

Regarding Claim 1, Pautis teaches a load-bearing structure (Fig. 2 element 30) configured to be mounted on an engine core of a turbofan engine (Fig. 3 element 6) for an aircraft, the load-bearing structure comprising: 
two longitudinal beams (Fig. 2 elements 34 and 36), each of the two longitudinal beams including: 
a forward mounting interface (Fig. 2 elements 42) and a rear mounting interface (Fig. 2 elements 48) that are configured to mount the load-bearing structure on the engine core, the rear mounting interface configured to allow at least longitudinal travel of the engine core, and 
a lateral suspension point (Fig. 2 elements 64) configured to transmit longitudinal and vertical forces between the load-bearing structure and a suspension structure (Fig. 2 elements 58 and 59), and 
a transverse connection (Fig. 2 element 60) connecting the two longitudinal beams and which comprises a central suspension point (Fig. 2 element 98) configured to transmit lateral and vertical forces between the load-bearing structure and the suspension structure.

Regarding Claim 2, Pautis teaches the limitations set forth in Claim 1 and further discloses the rear mounting interfaces also are configured to allow lateral travel of the engine core (Fig. 2 elements 48 allow for a degree of lateral motion). 

Regarding Claim 5, Pautis teaches the limitations set forth in Claim 1 and further discloses each forward mounting interface is configured to transmit longitudinal and transverse forces (Fig. 2 element 42 allow for a degree of longitudinal and transverse forces). 

Regarding Claim 7, Pautis teaches the limitations set forth in Claim 1 and further discloses the transverse connection connecting the two longitudinal beams further comprises an arch (Fig. 3 element 60).

Regarding Claim 8, Pautis teaches the load bearing structure as claimed in Claim 1 and further discloses a suspension structure (Fig. 2 elements 58 and 59) attached to the load-bearing structure by the lateral suspension points and the central suspension points.

Regarding Claim 9, Pautis teaches the limitations set forth in Claim 8 and further discloses the suspension structure comprises two suspension triangles, each attached to a corresponding one of the lateral suspension points (Formed triangles shown from suspension structure shown in Fig. 4). 

Regarding Claim 12, Pautis teaches an aircraft comprising at least one receiving structure, a turbofan engine(Fig. 1 element 1), and the structural assembly as claimed in claim 8 connecting the turbofan engine to the receiving structure (Shown in Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pautis (FR 2993535 A1) in view of Diochon (FR 2873985 A1).

Regarding Claim 3, Pautis teaches the limitations set forth in Claim 1.
	Pautis fails to teach each rear mounting interface comprises a longitudinal guiding means.
However, Diochon teaches each rear mounting interface comprises a longitudinal guiding means (“In other words, the mechanical connection made between the pin 56 and the second fitting 58 is of the monoball type, that is to say that it alone allows the recovery of the forces exerted along the directions Y and Z, while a game in the X direction is allowed. As a result, the pin 56 can possibly slide in a very limited way in the direction X with respect to an orifice (not shown) which it passes through and which is formed in a head 60 of the second fitting 58, oriented in a plane YZ and possibly double” PE2E English translation; page 16-17). 
Pautis and Diochon are considered to be analogous to the claimed invention as they are in the same field of aircraft engine mount design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear mounts of Pautis to have longitudinal guiding means to allow for slight movement of the connection point to reduce the risk of structural failure during use.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pautis (FR 2993535 A1) in view of Lafont (US 20120111995 A1).

Regarding Claim 6, Pautis teaches the limitations set forth in Claim 1.
	Pautis fails to teach the apparatus being formed of a single-unit part. 
	However, Lafont teaches the apparatus being formed of a single-unit part (Fig. 3a element 40).
	Pautis and Lafont are considered analogous to the claimed invention as they are in the same field of aircraft engine mounting. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Pautis to be of a single-unit part as disclosed by Lafont. Doing so would allow for a simpler assembly with less connection points, reducing the risk of failure.






Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pautis (FR 2993535 A1) in view of Chouard et al. (EP 2067698 A1).

Regarding Claim 10, Pautis teaches the limitations set forth in Claim 8.
	Pautis fails to teach the suspension structure comprises a suspension snout, received in the longitudinal direction in a corresponding receptacle of the central suspension point, wherein the central suspension point comprises a ball joint yoke, and wherein the receptacle is formed in the ball joint yoke.
	However, Chouard teaches the suspension structure comprises a suspension snout (Fig. 5 element 213), received in the longitudinal direction in a corresponding receptacle of the central suspension point, wherein the central suspension point comprises a ball joint yoke, and wherein the receptacle is formed in the ball joint yoke (“The rods 212 and 212 'are attached upstream to the hub 35 by a clevis and ball joint connection and downstream to screeds on the plate 211. The two rods are arranged on either side of the vertical plane passing through the motor axis. The forces in the plane (Oy, Oz) passing through the intermediate casing 3 are taken up by the groove 213 which is an integral axis of the plate 211 oriented axially and connected to the hub by a ball joint which transmits only the forces along the directions Oy and Oz” PE2E English translation).
	Pautis and Chouard are considered to be analogous to the claimed invention as they are in the same field of aircraft engine mounting. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the center connection point to include a ball joint connection. Doing so would allow the connection to be restricting in the x-direction while maintaining slight freedom of motion in the y and z-directions.

Regarding Claim 11, Pautis and Chouard teach the limitations set forth in Claim 10.
	Chouard further discloses the suspension structure further comprises a suspension pyramid, and wherein the suspension snout is located on an apex of the suspension pyramid (Fig. 4 pyramid structure 91 with snout connection point at 210). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would possibly be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644